DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 11/24/2020 have been fully considered.
With respect to the claim rejection(s) under 35 U.S.C. § 102, applicant’s amendment(s) to the claim(s) has/have overcome the claim rejection(s). 
With respect to the rejection(s) under 35 U.S.C. § 103 of amended claims 1, 12 and 18, applicant’s arguments have been fully considered but they are not persuasive. 
Applicant’s argument that the proposed modification of Mandard in view of the teachings of  Li and Thies would render Mandard unsatisfactory for use as a shrink film because adding HDPE and then subjecting the film to the MDO stretching process “would”/“could”/“can” produce a brittle shrink film, and therefore, an unsatisfactory shrink film is not found persuasive. 
	In response, examiner respectfully submits that applicant’s assertion is based on the hypothetical and irrational assumption that the adding of HDPE to the film and then the MDO stretching of the film automatically/necessarily add “too much stiffness” and make the shrink film brittle/unsatisfactory. If the adding of HDPE to the film and then the MDO stretching of the film results in an unsatisfactory shrink film, then applicant’s film is also a brittle unsatisfactory shrink film as it comprises HDPE and is also stretched in the machine direction (see instant claim 5). Why would a PHOSITA conclude that the adding of HDPE prevents the MDO stretching step of Mandard? Is not HDPE inherently stretchable at least to some extent, especially when it is combined with LDPEs and/or LLDPEs? Furthermore, a person of ordinary skill in the art would understand/recognize that the adding of HDPE would yield the predictable result of increasing/dictating the limits of stiffness while the MDO stretching step would yield the predictable result of optimizing/increasing the stiffness within the limits but do not automatically/necessarily/always produce a brittle/unsatisfactory shrink film as applicant alleges because 
Applicant’s argument that examiner has failed to provide an explicit analysis of obviousness to support the rejection because the rejection fails to articulate the reason why a person of ordinary skill in the art considering Mandard and the described MDO would turn to Li and/or Thies, Akao or the other secondary references to arrive at the process specified in the amended claims is not found persuasive. 
Since Mandard is directed to solving the problem of producing shrinks films with high stiffness  while maintaining other desirable properties (pg. 4, L5-12) and knows/recognizes adding of HDPE to LDPE for improving/increasing stiffness (pg. 3, L7-11), a person of ordinary skill in art would have consider/try the addition HDPE motivated by the desire to achieve higher stiffness. Since Mandard teaches/recognizes that “there is a need for further materials which enable production of MDO-films with high stiffness … balanced tear resistance” (pg. 4, L5-12), a person of ordinary skill in the art would have been motivated to search/look/try materials that increase stiffness and/or provide suitable balance of properties desirable in shrink films. For these reasons, a person of ordinary skill in the art considering Mandard would turn to Li who teaches materials, including HDPE, suitable for producing shrink films with suitable properties for a specific shrink film use, Thies who teaches adding of HDPE to PE-based materials for modifying/optimizing properties suitable/desirable in shrink films, and/or Akao who teaches the technique of adding of HDPE to outer layers of blocked shrink films is known/possible (C3, L52-55). 
  Applicant’s argument that rejection fails to address whether or not such modification is even likely to be successful in the MDO process of Mandard is not found persuasive. 
In response, examiner submits that applicant did not present convincing/commensurate evidence showing why the adding of HDPE could interfere with the MDO stretching (see explanation above and MPEP § 2143.02 II). Why would a PHOSITA conclude that the addition of HDPE interferes with the MDO stretching step of Mandard? Is not HDPE inherently stretchable at least to some extent, especially when it is combined with LDPEs and/or LLDPEs? Furthermore, since Mandard teaches that shrink films comprising HDPE are known/suitable shrink films (pg. 3, L7-10) while Thies teaches shrink films comprising added HDPE ([0043]) produced via a process comprising a MDO stretching step  ([0040] and [0046]), the applied prior art provides a reasonable expectation of success of adding HDPE without preventing the MDO stretching step. 
  Applicant’s argument that rejection fails to address to what extent the proposed modification could interfere with the blocking process is not found persuasive. 
In response, examiner submits that applicant did not present evidence showing why the adding of HDPE could interfere with the blocking step (See § 2143.02 II). Why would a PHOSITA conclude that the addition of HDPE interferes with or prevents the blocking step of Mandard? Is not HDPE inherently blockable/adhesible at least to some extent to the taught LDPEs/LLDPEs/mPEs, and blocking polymers based on their compatibility and PE-based similarity? Also, the addition of HDPE to outer layers/materials would NOT interfere with the blocking step as blocking is ONLY affected by the composition of the inner/core layer/material. Furthermore, since Mandard teaches that shrink films comprising HDPE are known/suitable shrink films (pg. 3, L7-10) while Thies teaches shrink films comprising added HDPE ([0043]) produced via a process comprising a laminating (i.e. blocking) step ([0040]), the applied prior art provides a reasonable expectation of success of adding HDPE without significantly interfering with or preventing the blocking step. Last but not least, a person of ordinary skill 
Applicant’s argument that the MDO process of Mandard itself already provides/addresses the stiffness that the office action asserts a person having ordinary skill in the art would try to address with Li and Thies is not found persuasive. 
Based on the teachings of Mandard (pg. 3, L7-11 and pg. 4, L5-12), the teachings of Thies ([0033]), as well as general knowledge of a PHOSITA obtained by considering all the references of record, the selection of materials for the shrink film is the main parameter determining stiffness as it determines/dictates the limits of stiffness while the MDO stretching step merely adjusts/optimizes the stiffness within the limits by adjusting stretching conditions such as the stretching ratio. Thus, the adding of HDPE would yield the predictable result of improving the limits of achievable stiffness without preventing the MDO stretching step. Therefore, the examiner respectfully submits that analysis presented in the rejection is in accordance with the rules set forth in MPEP §§ 2141-2142 and provided/provides explicit as well as implicit rationales of why a person of ordinary skill in the art considering Mandard would turn to Li, Thies and would make the proposed modification (See §§ 2143 I C, 2143 I G, 2143.02, 2144 II, and 2144.07).
For all the reasons set forth above, the 103 rejections are maintained.
Note
Examiner notes that Akao can be used as the primary reference instead of Mandard to reject at least the amended independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 1-3, 10-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandard (WO 2017/055174) in view of Li (CN 101318392A with English machine translation) and Thies (US 2007/0298273). All of record.
Regarding claims 1 and 3, Mandard teaches a process for making a blocked shrink film, the process comprising the steps of:
extruding two or more extrudable materials through a die to form a molten tubular film (pg. 19, L19-28 and 36-37), wherein at least a first extrudable material comprises a first polyolefin and is configured to form at least a first layer of the molten tubular film (extrudable material A comprises a first polyethylene: claim 2; FT5236 in examples in pg. 28; material A is configured to form at least a first/outer layer A of the molten tubular film: pg. 18, L34 to pg. 19, L14), and wherein at least a second extrudable material comprises a blocking polymer and is configured to form at least a second layer of the molten tubular film (extrudable material C comprises any suitable blocking polymer such as EVA, i.e. ethylene-vinyl acetate: pg. 18, L19-29; extrudable material C is configured to form at least a second/inner layer(s) of the molten tubular film that functions as a blocking layer: pg. 18, L34 to pg. 19, L14 and claim 12), 

drawing the film bubble away from the die (pg. 20, L5-13; manufacture of blown films is a “well-know process” via suitable/known film lines: pg. 19, L29-30 and pg. 18, L9-11; based on these teachings and knowledge available in the prior of art of record about blown film processes, a POSITA would have known/inferred that the step of drawing of the film bubble away from the die is an intrinsic step of co-extrusion blown film processes),
collapsing the film bubble upon itself (pg. 20, L1-3; pg. 27, L20-21), such that a first interior surface of the film bubble adheres to an adjacent second interior surface of the film bubble via blocking, thereby forming the blocked shrink film (inner layers C of the film bubble merge to form a so called “blocked film structure”: pg. 19, L6-14 and pg. 27, L20-21; the coextruded blocked film is used as a shrink film: abstract and claim 13).
However, Mandard does not explicitly teach wherein the first polyolefin A comprises high density polyethylene. 
In the same field of endeavor, multi-layer shrink films produced via blown film processes, Li teaches to adjust the material composition and mixture ratio in each layer according to the intended application of the shrink film to optimize the properties of the shrink film desirable/required in the intended application (Abstract; pg. 5, paragraph 2) and to use an extrudable material comprising low density polyethylene (LDPE), high density polyethylene (HDPE), and metallocene polyethylene (mPE) as a suitable material for the outer layer of a multi-layer shrink film suitable for packaging grains/drinks (Embodiment 8: pg. 13).
In the same field of endeavor, multi-layer stretched laminated shrink films produced via blown film processes (abstract and P0040), Thies teaches to use polyolefin material as suitable materials for the outer layers and that “suitable stiffness … modulus … are also frequently designed into exterior layers by suitable choice of materials” (P0033). Thies further teaches that it is known/recognized in the art to use  HDPE, and VLDPE/LLDPE to modify resin properties (P0043 and P0071-0072), wherein VLDPE/LLDPE can be a metallocene polyethylene (metallocene-catalyzed polyethylene: P0024-0025). Based on P0033 and P0043 of Thies, the addition of HDPE to polyolefin material yields the predictable result of modifying/enhancing the properties of polyolefin material desired in stretched blocked shrink films. 
Since Mandard is directed to solving the problem of producing shrinks films with high stiffness  while maintaining other desirable properties (pg. 4, L5-12) and teaches/recognizes that HDPE can be added to LDPE for improving/increasing stiffness as well as shrink properties (pg. 3, L7-11), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the process of Mandard in view of Li and Thies by incorporating a high density polyethylene to the first polyolefin material for the benefit(s) of enhancing/optimizing the mechanical as well as shrink properties of the first layer and/or making the shrink film suitable for packaging grains/drinks. In addition, since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MEPE 2144.07), the proposed modification is deemed obvious. Since Mandard is directed to solving the problem of producing shrinks films with high stiffness  while maintaining other desirable properties (pg. 4, L5-12) and teaches/recognizes that HDPE can be added to LDPE for improving/increasing stiffness as well as shrink properties (pg. 3, L7-11), a person of ordinary skill in art would have consider the addition HDPE motivated by the desire to achieve higher stiffness limits. Since Mandard teaches/recognizes that “there is a need for further materials which enable production of MDO-films with high stiffness … balanced tear resistance” (pg. 4, L5-12), a person of ordinary skill in the art would have been motivated to search/look/try materials that increase stiffness and/or provide suitable balance of properties desirable in shrink films. For these reasons, a person of ordinary skill in the art considering Mandard would have turn to Li who teaches materials, including HDPE, suitable for producing shrink films with suitable properties for a specific shrink film use and Thies who teaches adding of HDPE to PE mixtures for improving/modifying properties suitable/desirable in shrink films. See §§ 2143 I C, 2143 I G, 2144 II, and 2144.07. 
Regarding claim 2, Mandard further teaches wherein the first polyolefin further comprises low density polyethylene and metallocene polyethylene (A comprises FT5236 which is a low density polyethylene and Queo 0201 FX which is a metallocene-catalized polyethylene: pg. 28, L4 and pg. 27; other generic LDPE and mPE encompassed by “a-4” and “a-5” disclosed in claims 2 and 4 and in pg. 13, L31 to pg. 15, L31).
Regarding claims 10-11, Mandard further teaches/suggests wherein the blocked shrink film comprises at least 9 layers (pg. 19, L11-17; pg. 27, L18-21). Thies further obviates these claims (P0072).
Regarding claims 12 and 18, Mandard teaches a process for making a blocked shrink film, the process comprising the steps of:
extruding  three or more extrudable materials through a die to form a molten tubular film (pg. 19, L19-37), wherein at least a first extrudable material comprises low density polyethylene, high density polyethylene, metallocene polyethylene, linear low density polyethylene, or a combination thereof (extrudable material A comprises FT5236 which is a low density polyethylene and/or Queo 0201 FX which is a metallocene-catalized polyethylene: pg. 28, L4; pg. 27; other generic LDPE and mPE encompassed by a-4 and a-5 in claims 2 and 4 and in pg. 13, L31 to pg. 15, L31) and is configured to form at least a first layer of the molten tubular film (extrudable material A is configured to form at least outer layer(s) A of the molten tubular film: pg. 18, L34 to pg. 19, L14), wherein at least a second extrudable material comprises very low density polyethylene, ultra-low density polyethylene, ethylene-vinyl acetate, or a combination thereof (extrudable material C comprises any suitable a blocking polymer such as EVA, i.e. ethylene-vinyl acetate: pg. 18, L19-29) and is configured to form at least a second layer of the molten tubular film (extrudable material C is configured to form at least inner layer(s) C of the molten tubular film that functions as a blocking layer: pg. 18, L34 to pg. 19, L14 and claim 12), wherein at least a third extrudable material comprises linear low density polyethylene, high density polyethylene, low density polyethylene, calcium carbonate, or a combination thereof (extrudable material B comprises FX1002 which is a LLDPE and FT2300 which is a low density polyethylene: pg. 28, L5 and pp. 26-27; other generic LDPE and LLDPE encompassed by b-1 and b-2 in claim 2 and in pg. 17) and is configured 
injecting the molten tubular film with air to form a film bubble (pg. 19, L24-30), wherein an interior surface of the film bubble is provided by the second layer of the molten tubular film (layer C forms the interior surface of the film bubble: pg. 18, L34 to pg. 19, L14; pg. 19, L36 to pg. 20, L3),
drawing the film bubble away from the die (pg. 20, L5-13; manufacture of blown films is a “well-know process” via suitable/known film lines: pg. 19, L29-30 and pg. 18, L9-11; based on these teachings and knowledge available in the prior of art of record about blown film process, a POSITA would have known/inferred that the step of drawing of the film bubble away from the die is an intrinsic step of co-extrusion blown film processes),
cooling an exterior surface and/or the interior surface of the film bubble with blown air (pg.19, L28-32; pg. 28, L20),
collapsing the film bubble upon itself (pg. 20, L1-3; pg. 27, L20-21), such that a first interior surface of the film bubble adheres to an adjacent second interior surface of the film bubble via blocking, thereby forming the blocked, five-layered shrink film (inner layers C of the film bubble merge to form a so called “blocked film structure” with a “5 layer construction”: pg. 19, L6-14; pg. 20, L1-3; and pg. 27, L20-21; the coextruded blocked film is used/suitable as a shrink film: abstract and claim 13).
However, Mandard does not explicitly teach wherein at least one of the first extrudable material A or the third extrudable material B comprises high density polyethylene (HDPE). 
In the same field of endeavor, multi-layer shrink films produced via blown film processes, Li teaches to adjust the material composition and mixture ratio in each layer according to the intended application of the shrink film to optimize the properties of the shrink film desirable/required in the intended application (Abstract; pg. 5, paragraph 2) and to use an extrudable material comprising low density polyethylene (LDPE), high density polyethylene (HDPE), and metallocene polyethylene (mPE) as suitable material for the outer layer of a multi-layer shrink film suitable for packaging grains/drinks (Embodiment 8: pg. 13).
In the same field of endeavor, multi-layer stretched laminated shrink films produced via blown film processes (abstract and P0040), Thies teaches to use polyolefin material as suitable materials for the outer layers and that “suitable stiffness … modulus … are also frequently designed into exterior layers by suitable choice of materials” (P0033). Thies further teaches that it is known/recognized in the art to use blends comprising LDPE, HDPE, and VLDPE/LLDPE to modify resin properties (P0043 and P0071-0072), wherein VLDPE/LLDPE can be a metallocene polyethylene (metallocene-catalyzed polyethylene: P0024-0025). Based on P0033 and P0043 of Thies, the addition of HDPE to polyolefin material yields the predictable result of modifying/enhancing the properties of polyolefin material desired in stretched blocked shrink films. 
Since Mandard is directed to solving the problem of producing shrinks films with high stiffness  while maintaining other desirable properties (pg. 4, L5-12) and teaches/recognizes that HDPE can be added to LDPE for improving/increasing stiffness as well as shrink properties (pg. 3, L7-11), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the process of Mandard in view of Li and Thies by incorporating a high density polyethylene to the first polyolefin material for the benefit(s) of enhancing/optimizing the mechanical as well as shrink properties of the first layer and/or making the shrink film suitable for packaging grains/drinks. In addition, since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MEPE 2144.07), the proposed modification is deemed obvious. Since Mandard is directed to solving the problem of producing shrinks films with high stiffness while maintaining other desirable properties (pg. 4, L5-12) and teaches/recognizes that HDPE can be added to LDPE for improving/increasing stiffness as well as shrink properties (pg. 3, L7-11), a person of ordinary skill in art would have consider the addition HDPE motivated by the desire to achieve higher stiffness limits. Since Mandard teaches/recognizes that “there is a need for further materials which enable production of MDO-films with high stiffness … balanced tear resistance” (pg. 4, L5-12), a person of 
Regarding claim 13, Mandard further teaches wherein the first extrudable material comprises low density polyethylene … and the low density polyethylene is present in an amount of between about 30 wt. % and about 95 wt. % (A comprises FT5236 which is a low density polyethylene in the amount of 60%: pg. 28, L4; pg. 27; other generic LDPE encompassed by “a-4” disclosed in claims 2 and in pg. 13, L31 to pg. 15, L31).
Since Li further teaches an extrudable material comprising low density polyethylene (LDPE) in an amount of 62.5 wt. % and high density polyethylene (HDPE) in an amount of 37.5 wt. % as a suitable material for the outer layer of a multi-layer shrink film suitable for packaging bottles (Embodiment 7: pg. 12 to pg. 13: taught HDPE range within the claimed range), all the applied reference teach/suggest that the addition of HDPE to LDPE yield produce the desirable/predictable result of modifying/increasing mechanical properties of shirk films (as applied above), and a PHOSITA would have known/recognized that the amount/percentage of HDPE added affects the extent of the modification of properties of LDPE, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the process of the combination by incorporating a high density polyethylene in an amount of 5-70 wt. % to the first extrudable material for the benefit(s) of enhancing/optimizing the mechanical as well as shrink properties limits of the first layer and/or making the shrink film suitable for packaging bottles as suggested by Li. In addition, since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MEPE 2144.07), the proposed modification is deemed obvious. 
Regarding claim 14, Mandard further teaches wherein the first extrudable material comprises low density polyethylene … and the low density polyethylene is present in an amount of between about 30 wt. % and about 80 wt. % (A comprises FT5236 which is a low density polyethylene in the amount of 60%: pg. 28, L4 and pg. 27; other generic LDPE encompassed by “a-4” disclosed in claims 2 and in pg. 13, L31 to pg. 15, L31).
While Mandard teaches/recognizes that LLDPE can be added to LDPE to increase mechanical as well as shrink properties (pg. 2, L1-11), Mandard does not necessarily teach to include a linear low density polyethylene (LLDPE) in the first extrudable material A. 
However, Li further teaches to adjust the material composition and mixture ratio in each layer according to the intended application of the shrink film to optimize the properties of the shrink film desirable/required in the intended application (Abstract; pg. 5, paragraph 2) and to use an extrudable material comprising low density polyethylene (LDPE) in an amount of 66.67 wt. % and linear low density polyethylene (LLDPE) in an amount of 33.33 wt. % as a suitable material for the outer layer of a multi-layer shrink film suitable for packaging cotton (Embodiment 4: pg. 11). 
Thies further teaches that “suitable stiffness … modulus … are also frequently designed into exterior layers by suitable choice of materials” (P0033). Thies further teaches that it is known/recognized in the art to use blends comprising LDPE and LLDPE to modify/optimize resin/blend properties (P0043).
Since Li teaches an extrudable material comprising low density polyethylene (LDPE) in an amount of 62.5 wt. % and high density polyethylene (HDPE) in an amount of 37.5 wt. % as a suitable material for the outer layer of a multi-layer shrink film suitable for packaging bottles (Embodiment 7: pg. 12 to pg. 13: taught HDPE range within the claimed range), all the applied reference teach/suggest that the addition of  LLDPE to LDPE yield produce the desirable/predictable result of modifying/increasing mechanical properties of shirk films (as applied above), and a PHOSITA would have known/recognized that the amount/percentage of LLDPE added affects the extent of the modification of properties of LDPE, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the process of the combination by incorporating a linear low density polyethylene in an amount of 
Regarding claim 15, Mandard further teaches wherein the first extrudable material further comprises an antiblock agent, a process aid, or a combination thereof (extrudable material A comprises antiblock agent and/or a process aid: pg. 17, L35 to pg. 18, L2; extrudable material A comprises Queo 0201 FX which contains an antiblock agent and a processing aid: pg. 28, L4 and pg. 27, L10-13).
Claim(s) 4, 7, 9, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandard (WO 2017/055174) in view of Li (CN 101318392A with English machine translation) and Thies (US 2007/0298273) as applied to claims 1, 12, and 18 above, and further in view of Akao (US 5100721). All of record.
Regarding claim 4, Mandard further teaches wherein the extrudable materials to form the molten tubular film comprises at least a third extrudable material (extrudable material B), the third extrudable material comprises a second polyolefin and is configured to form at least a third layer of the molten tubular film (extrudable material B comprises at least one polyolefin and forms a second outer layer B of the extruded tubular film), wherein the third layer is disposed between the first layer and the second layer (layer B is disposed between first layer A and second layer C, and therefore, it is an intermediate layer: pg. 18, L34 to pg. 19, L14; pg. 19, L36-37), wherein the second polyolefin comprises linear low density polyethylene … and low density polyethylene (B comprises FX1002 which is a LLDPE and FT2300 which is a low density polyethylene: pg. 28, L5 and pp. 26-27; other generic LDPE and LLDPE encompassed by disclosed formulas “b-1” and “b-2”: claim 2 and pg. 17). 
While Mandard further teaches/envisions that HDPE can be added to LDPE and LLDPE to increase mechanical properties (pg. 2, L1-11) and to include additives in the intermediate layer/material B 
However, Li further teaches to adjust the material composition and mixture ratio in each layer according to the intended application of the shrink film to optimize the properties of the shrink film desirable/required in the intended application (Abstract; pg. 5, paragraph 2) and to use an extrudable material comprising low density polyethylene (LDPE) in an amount of 0-72 wt. % which overlaps with the claimed range of about 20-80 wt. %, linear low density polyethylene (LLDPE) in an amount of about 0-45 wt. % which overlaps with the claimed range of about 5-65 wt. %, high density polyethylene (HDPE) in an amount of about 0-23 wt. % which overlaps with the claimed range of about 5-75 wt. %, and a degradable master batch in an amount of 0-43 wt. % and comprising CaCO3 as a suitable material for the middle level layer, the middle level layer disposed between the inner and outer co-extruded layers (see translated and original claims 1-2; wherein Li’s middle level layer material is equivalent to Mandard’s layer material B and applicant’s second polyolefin material). Thus, Li further suggests to add HDPE and calcium carbonate to the second polyolefin material B.
Also, Thies further teaches to provide suitable properties such as stiffness to intermediate layers of shrink films based on its intended/functional use (P0035), to add known additives to the intermediate layer in an amount of less than 10%, wherein the additive can be “calcium carbonate” as a slip agent (P0037-0038), and that it is known/recognized in the art to use blends comprising linear low density polyethylene (LLDPE), high density polyethylene (HDPE), low density polyethylene (LDPE), and additives to modify/adjust resin properties (P0043-0044). However, Thies does not necessarily teach to include HDPE in the second polyolefin material B.
Additionally, in the same field of endeavor, multi-layer blocked films produced via blown film processes, Akao teaches/suggests to use a material comprising linear low density polyethylene (LLDPE), “high density polyethylene resin” (HDPE), low density polyethylene (LDPE), and calcium carbonate as an antiblock/filler agent as a suitable material for intermediate layers (C3, L14-29 and L52-65; C4, L4-11; C5, L56-58; C6, L17-19, F2, and F4).

Regarding claim 7, while Mandard further teaches to collapse and block the bubble film via nip rolls (pg. 20, L1-3), modified Mandard does not necessarily teach a step of promoting blocking of the collapsed film bubble. 
In the same field of endeavor, multi-layer blocked films produced via blown film processes, Akao teaches to press the film with an embossing heating roll and/or a pressure roll after the nip/collapsing roll and to select a higher/suitable temperature during blocking for the benefit(s) of enhancing/increasing blocking (C3, L3-11; C6, L42-57; C7, L1-3). A POSITA would have known/inferred that pressing and/or heating of the collapsed film bubble will increase contact and adherence of the interior surfaces of the collapsed film bubble, and therefore, blocking of the film. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the process of the combination in view of Akao by incorporating a step of increasing a temperature and/or a pressure via heated and/or pressure rolls on at least a portion of the collapsed film bubble for the benefit(s) of promoting/enhancing the blocking of the collapsed film.
Regarding claim 9, Mandard further teaches wherein the molten tubular film has a three-layer structure, and wherein the blocked shrink film has a five-layer structure (pg. 19, L6-14; pg. 19, L36 to pg. 20, L3). Thies further obviates these claims (P0072). Akao also further obviates this claim (F2 and accompanying text). 
Regarding claims 16 and 17, Mandard further teaches wherein the third extrudable material comprises low density polyethylene in an amount of about 20 wt. % and about 80 wt. %, linear low density polyethylene in an amount of between about 5 wt. % and about 65 wt. % … (extrudable material B comprises FT2300 which is a low density polyethylene in an amount of 70% and FX1002 which is a LLDPE in the amount of 30 %: pg. 28, L5 and pp. 26-27; other generic LDPE and LLDPE encompassed by formulas “b-1” and “b-2”: claim 2 and pg. 17).
While Mandard further teaches/envisions that HDPE can be added to LDPE and LLDPE to increase mechanical properties (pg. 2, L1-11) and to include additives in the third extrudable material B (i.e. intermediate layer B) such as antiblock/slip agents (pg. 17, L35 to pg. 18, L2), modified Mandard does not explicitly teach to include HDPE and calcium carbonate in the third extrudable material B. 
However, Li further teaches to adjust the material composition and mixture ratio in each layer according to the intended application of the shrink film to optimize the properties of the shrink film desirable/required in the intended application (Abstract; pg. 5, paragraph 2) and to use an extrudable material comprising low density polyethylene (LDPE) in an amount of 0-72 wt. % which overlaps with the claimed range of about 20-80 wt. %, linear low density polyethylene (LLDPE) in an amount of about 0-45 wt. % which overlaps with the claimed range of about 5-65 wt. %, high density polyethylene (HDPE) in an amount of about 0-23 wt. % which overlaps with the claimed range of about 5-75 wt. %, and a degradable master batch in an amount of 0-43 wt. % and comprising CaCO3 as a suitable material for the middle level layer, the middle level layer disposed between inner and outer co-extruded layers (see translated and original claims 1-2; wherein Li’s middle level layer material is equivalent to equivalent to Mandard’s middle layer material B and applicant’s third material). Thus, Li further suggests to add HDPE and calcium carbonate to the third material B in the claimed amounts.
10%, wherein the additive can be “calcium carbonate” as a slip agent (P0037-0038), and that it is known/recognized in the art to use blends comprising linear low density polyethylene (LLDPE), high density polyethylene (HDPE), low density polyethylene (LDPE), and additives to modify/adjust resin properties (P0043-0044). However, Thies does not necessarily teach to include HDPE in the third material B.
Additionally, in the same field of endeavor, multi-layer blocked films produced via blown film processes, Akao teaches/suggests to use a material comprising linear low density polyethylene (LLDPE), “high density polyethylene resin” (HDPE), low density polyethylene (LDPE), and calcium carbonate as an antiblock/filler agent as a suitable material for intermediate layers (C3, L14-29 and L52-65; C4, L4-11; C5, L56-58; C6, L17-19, F2, and F4).
Since Mandard teaches/envisions that HDPE can be added to LDPE and LLDPE to increase mechanical as well as shrink properties (pg. 2, L1-11) and to include additives in the intermediate layer material B such as antiblock/slip agents (pg. 17, L35 to pg. 18, L2) while the secondary references teach to add HDPE as a property modifier and calcium carbonate as an anti-block/slip agent to the intermediate layer material, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the process of the combination in view of the additional teachings of Li, Thies, and Akao by adding a high density polyethylene to the third/intermediate extrudable material B for the benefit(s) of enhancing/optimizing the mechanical and shrink properties of the third layer and by adding calcium carbonate to the second polyolefin material for the benefit(s) of enhancing/optimizing the anti-block/slip/friction properties of the third layer. In addition, since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MEPE 2144.07), the proposed modification is deemed obvious.
Regarding claim 20, Mandard further teaches wherein the first/outer layer A comprises 7.5-27.5 % by thickness of the blocked, five-layered shrink film, the second/inner layer C comprises 5-25 % by 
Additionally, Li further teaches to adjust the material composition and mixture ratio in each layer according to the intended application of the shrink film to optimize the properties of the shrink film desirable/required in the intended application, wherein each layer provides a functionality/property to the shrink film (Abstract; pg. 5, paragraph 2; embodiments). However, Li is silent about the weight percentage of each layer.
Thies further teaches to design each layer (i.e. outer, intermediate, and core layers) such that each layer provides a desirable functionality/property to the shrink film (P033-0035, P0058, Table 2, and F2). While Thies teaches thickness percentage of each layer (P0058 and Table 2), Thies is also silent about the weight percentage of each layer.
In the same field of endeavor, multi-layer blocked films produced via blown film processes, Akao teaches a blocked five-layered film (C7, L50-57 and F2). However, Akao is silent about the weight percentage of each layer.
.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandard (WO 2017/055174) in view of Li (CN 101318392A with English machine translation) and Thies (US 2007/0298273) as applied to claim 1 above, alone or further in view of Fiscus (US 2009/0297810). All of record.
Regarding claim 5, Mandard further teaches/suggests wherein the drawing of the film bubble occurs in a machine direction (pg. 20, L5-10), but modified Mandard does not teach drawing in a transverse direction. 

Additionally, in the same field of endeavor, multi-layer shrink films produced via blown film processes, Fiscus teaches to biaxial orient blown films in MD and TD directions via known techniques (P0162). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the process of the combination in view of the additional teachings of Thies or Fiscus by drawing the film bubble in a machine direction and in a direction transverse to the machine direction for the benefit(s) of improving/optimizing the mechanical and/or other desirable properties of the shrink film. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandard (WO 2017/055174) in view of Li (CN 101318392A with English machine translation) and Thies (US 2007/0298273) as applied to claim 1 above, and further in view of Akao (US 5100721) and/or Planeta (US 2018/0304595). All of record.
Regarding claim 6, Mandard further teaches/suggests to use a known/commercial multi-layer extrusion blown film line capable of performing the collapsing step (pg. 27, L18-21), but modified Mandard does not explicitly teach a collapsing frame. 
In the same field of endeavor, multi-layer blocked films produced via blown film processes, Akao teaches/suggests to use a collapsing frame/unit (plates 17 + squeeze rolls 18) to initiate collapsing of the film bubble (C8, L1-3 and L22-27 and F4).
In the same field of endeavor, multi-layer shrikable films produced via blown film processes/units, Planeta teaches a blown film line comprising a “collapsing frame” for initiating collapsing of the film bubble (F5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the process of the combination in view of Akao and/or Planeta by incorporating a collapsing frame to the blown film line and by initiating collapsing of the film bubble when the film . 
Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandard (WO 2017/055174) in view of Li (CN 101318392A with English machine translation) and Thies (US 2007/0298273) as applied to claims 1 and 18 above, alone or further in view of Fiscus (US 2009/0297810) and Akao (US 5804020). All of record.
Regarding claims 8 and 19, Mandard further teaches wherein a thickness of a wall of the molten tubular film is … about 1.75 mil (thickness of extruded film is about 45 microns equivalent to 1.78 mil: pg. 28, L22), and wherein a thickness of the blocked shrink film is … about 3.5 mil (thickness of blocked film is about 90 microns equivalent to 3.54 mil: pg. 28, L22-23; Table 1 in pg. 29). 
Since the taught thickness and claimed thickness are expected overlap due to the word ‘about’ and are very similar, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the process of the combination by setting the thickness of the wall of the molten tubular film to about 1.75 mil and the thickness of the blocked shrink film to about 3.5 mil (See MPEP 2144.05 I). 
Additionally, in the same field of endeavor, multi-layer shrink films produced via blown film processes, Fiscus teaches to adjust the thickness of each layer in the film and overall thickness film based on the desired properties/application (P0168, P0164, and P0174), wherein thickness of a wall of the molten tubular film can range from 12.7 to 50 microns equivalent to 0.5-2 mil (P0183; this thickness ranges overlaps with the claimed range for the wall of the molten tubular film), wherein a suitable overall thickness for the produced film is between 10-100 microns equivalent to 0.4-3.9 mil (P0168 and P0174; this thickness range overlaps with the claimed range for the shrink film).
In the same field of endeavor, multi-layer blocked films produced via blown film processes, Akao ‘020 teaches to adjust/select the thickness of film for the benefit(s) preventing breakage of the film and/or obtaining optimum/desired film properties such as flexibility and strength (C15, L53-61). 
. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743